DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16, 20-24 and 27-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1123852 A1 (“Runge”).
Referring to Claim 12: Runge discloses a clamp (8, 9) for securing a pin (6) to a base yoke (7) in an articulated joint connection (Fig. 2), the clamp comprising: 
a body (8, 9) configured to mount to the base yoke, wherein the body comprises: 
a pin contact part (10) extending on one side of the body and configured to engage with the pin (Fig. 2), 


Referring to Claims 13, 22 and 29: Runge discloses a clamp, wherein the body (8, 9) of the clamp is defined by a top surface, a bottom surface, side surfaces extending between the top surface and the bottom surface, the side surfaces include a first side surface and a second side surface located on the opposite sides of the body of the clamp, the pin contact part (10) extends across the bottom surface from the first side surface towards the second side surface, and the recess or the aperture (15) is located above the pin contact part and extends across the body from the first side surface in the direction of the second side surface (Fig. 2).

Referring to Claims 14, 23 and 30: Runge discloses a clamp, wherein the body (8, 9) comprises the aperture (15) that extends from the first side surface to the second side surface (Fig. 2).

Referring to Claims 15, 24 and 31: Runge discloses a clamp, wherein the pin contact part (10) has a form of a concave surface constituting a segment of a side surface of a cylinder with a circular or elliptic base, or a segment of an ellipsoid surface (Fig. 2).

Referring to Claim 16: Runge discloses a clamp, wherein the pin contact part (10) has a form of a longitudinal cylinder segment (Fig. 2).

Referring to Claims 20 and 27: Runge discloses a clamp, further comprising securement holes extending across the body (8) to receive screws (12) for securing the clamp to the base yoke (7) (Fig. 14) (Fig. 2).

Referring to Claim 21: Runge discloses an articulated joint connection (Para. [0001]) comprising: 
a clamp (8, 9) for securing a pin (6) to a base yoke (7) in an articulated joint connection (Fig. 2), the clamp comprising: 
a body (8, 9) configured to mount to the base yoke, wherein the body comprises: 
a pin contact part (10) extending on one side of the body and configured to engage with the pin (Fig. 2), 
at least one recess or aperture (15) arranged in the body in a vicinity of the pin contact part (Para. [0014] and [0015]) (Fig. 2), wherein the recess or aperture is configured to deform the body upon engagement with the pin (Para. [0017]), when the clamp is mounted to the base yoke (Fig. 2).

Referring to Claim 28: Runge discloses a railway coupler (Para. [0001]) comprising: 
a clamp (8, 9) for securing a pin (6) to a base yoke (7) in an articulated joint connection (Fig. 2), the clamp comprising: 
a body (8, 9) configured to mount to the base yoke, wherein the body comprises: 

at least one recess or aperture (15) arranged in the body in a vicinity of the pin contact part (Para. [0014] and [0015]) (Fig. 2), wherein the recess or aperture is configured to deform the body upon engagement with the pin (Para. [0017]), when the clamp is mounted to the base yoke (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Runge in view of Long et al. (US 5, 507,400).
Referring to Claims 18 and 26: Runge does not specifically teach that the radius of the pin contact part is greater than the radius of the pin. However, Long teaches a railcar coupler, wherein “it is best to provide a uniformly sized, cylindrical pin hole 14 which slightly larger, in diameter, than the outside diameter of the cylindrical pin 27 to keep slack at a minimum between these two parts.” (Col. 3, lines 33-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Runge to make the radius of the pin contact part greater than the radius of 

Referring to Claim 19: Runge does not teach that the radius of the pin contact part is greater than the radius of the pin by 0.05 to 5.0 mm. However, Long teaches a railcar coupler, wherein “it is best to provide a uniformly sized, cylindrical pin hole 14 which slightly larger, in diameter, than the outside diameter of the cylindrical pin 27 to keep slack at a minimum between these two parts.” (Col. 3, lines 33-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Runge to make the radius of the pin contact part greater than the radius of the pin, as taught by Long, by 0.05 to 5.0 mm in order to accommodate the pin and optimize the slack between the two parts for wear and performance purposes. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Further still, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 17 and 25, Runge fails to teach that “the body is provided with one aperture that has an elongated kidney-shaped cross section.” While the gap 15 in .
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617